Name: Commission Regulation (EEC) No 2040/83 of 22 July 1983 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 83 Official Journal of the European Communities No L 200/23 COMMISSION REGULATION (EEC) No 2040/83 of 22 July 1983 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Whereas the qualities of the colza, rape and sunflower seed imported from the main producer countries outside the Community are somewhat different from the qualities used to determine the coefficients of equivalence valid at the moment for seed from these countries ; whereas coefficients of equivalence should be set to reflect the new position ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oilseeds and fixing the frontier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC (5), as last amended by Regulation (EEC) No 1725/82 (6), set the costs for processing colza, rape and sunflower seed to be used for application of Articles 2 and 6 of Regulation No 115/67/EEC ; whereas as these costs have increased the amounts given in Articles 5 and 8 of Regulation No 225/67/EEC should be adjusted accordingly ; Whereas Article 3 of Regulation No 225/67/EEC states that, where offers and quotations relate to a quality other than the standard quality for which the target price was fixed they shall be adjusted by the coefficients of equivalence given in the Annex to that Regulation ; Article 1 Regulation No 225/67/EEC is hereby amended as follows : 1 . In Article 5 the amounts '4,3 ECU' given at (a), '5,1 ECU' given at (b) and '4,9 ECU' given at (c) are replaced by the amounts of '4,55 ECU', '5,4 ECU' and '5,2 ECU' respectively. 2 . In the first indent of Article 8 ( 1 ) the amounts '4,3 ECU' and '5,1 ECU' are replaced by '4,55 ECU' and ' 5,4 ECU' respectively. 3 . In the third indent of Article 8 the amount '3,3 ECU' is replaced by '3,5 ECU'. 4 . The table in the Annex is replaced by the following : (ECU/100 kg) I Coefficient of equivalence I Amount to be deductedfrom the price Amount to be addedto the price A. Colza and rape seed from : I  Canada  0,892   Other non-member countries  0,366  B. Sunflower seed  0,253  (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No 111 , 10 . 6 . 1967, p . 2196/67 . (4) OJ No L 215, 23 . 7 . 1982, p . 6 . 4 OJ No 136, 30 . 6 . 1967, p . 2919/67 . (6) OJ No L 189 , 1 . 7 . 1982, p. 62. No L 200/24 Official Journal of the European Communities 23 . 7. 83 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1983 . For the Commission Poul DALSAGER Member of the Commission